Citation Nr: 0025191	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of the veteran's minor children.


REPRESENTATION

Appellant represented by:  None

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

REMAND

The veteran served on active duty from August 1976 to 
August 1980.  The appellant is the veteran's estranged 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 special apportionment 
decision by the RO that denied the appellant's claim of 
entitlement to an apportionment of the veteran's compensation 
benefits on behalf of the veteran's minor children.

The appellant contends that an apportionment of the veteran's 
compensation benefits on behalf of the veteran's minor 
children is warranted.  She asserts that the veteran's two 
minor children are entitled to some portion of such benefits.  
The veteran has not submitted any statement with respect to 
the issue before the Board.

The applicable law and regulations provide that all or any 
part of a veteran's compensation may be apportioned if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the children's support  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (1999).  No 
apportionment will be made where the veteran is providing for 
dependents.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(c) (1999).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, VA 
compensation may be specially apportioned between the veteran 
and his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451 (1999).  
In determining the basis for special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed, and special needs of the veteran, his or her 
dependents, and the apportionment claimant.  38 C.F.R. 
§§ 3.451, 3.453 (1999).  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451 
(1999).  However, a veteran's benefits will not be 
apportioned where the total benefit payable to the disabled 
person does not permit payment of a reasonable amount to any 
apportionee.  38 C.F.R. § 3.458(a) (1999).

In the November 1998 Special Apportionment Decision, the RO 
determined that the veteran was in receipt of 10 percent 
disability compensation and that the veteran's benefits would 
not be apportioned because the total benefit payable did not 
permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a) (1999).  The RO noted the currently 
payable VA monthly disability compensation that the veteran 
was receiving, but indicated that it was unknown whether 
there was any other monthly income or assets.  

Significantly, the Board notes that the record does not 
reflect that the RO considered any financial information for 
the veteran or the appellant, aside from the veteran's 
monthly VA compensation and the appellant's $1600 monthly 
income from her employer.  Complete information regarding any 
special needs of the veteran or his children, and the 
appellant's and the veteran's resources, income, and expenses 
has not been associated with the claims file.  Such 
information should be obtained in order to determine the 
appropriateness of any apportionment.

The Board also notes that a March 1998 letter was sent to the 
veteran notifying him that the appellant had filed a 
substantive appeal.  However, it does not appear that a copy 
of the appellant's substantive appeal was enclosed, as 
required by 38 C.F.R. § 20.502 (1999).  In order to ensure 
that the veteran is given adequate notice and opportunity to 
respond to the appellant's appeal, a copy of the appellant's 
substantive appeal should be sent to the veteran and he 
should be given 30 days to file an answer.  38 C.F.R. 
§ 20.502 (1999).  

In order to ensure that due process procedures have been 
complied with and to obtain a record which is complete enough 
for a decision in this matter, the case is REMANDED to the RO 
for the following:

1.  The appellant and the veteran should 
be given an opportunity to supplement the 
record on appeal.

2.  The RO should obtain from both the 
appellant and the veteran a complete 
current financial status report 
reflecting current assets, monthly 
income, expenses, and special needs of 
the veteran and/or his children.  The RO 
should send the veteran a copy of the 
appellant's substantive appeal and give 
him 30 days to answer.  38 C.F.R. 
§ 20.502.  

3.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim based on the additional 
information obtained.  Consideration 
should be given to 38 C.F.R. §§ 3.450, 
3.451, 3.454, and 3.458 (1999).  
Moreover, since this case is a 
simultaneously contested claim, the RO is 
required to apply the procedures set 
forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102 (1999).  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued and 
furnished to both the appellant and the 
veteran.

After the appellant and the veteran have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of either party until he or she receives 
further notice.  The purpose of this remand is to obtain 
clarifying information and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant and the veteran have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (1999).

